DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
Receipt is acknowledged for request for extension of time, amendment and remarks filed 03/15/2021.
Claims 1 and 28 are amended.
Claims 1-7, 10-14 and 28 are pending.

Priority
The examiner acknowledges this application as claiming benefit of 62/676,157 filed 05/24/2018 and 62/715,508 filed 08/07/2018.

Claim Rejections - 35 USC § 112


The rejection of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for depending on canceled claim 27 is withdrawn in light of the amendment to the claim.
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the inventor discovered that P21 is a useful biomarker to indicate kidney injury, where treatment is indicated in “accordance with the specific treatment methods recited by the claims.”   That none of the cited references teach or suggest that P21 can be used to indicate whether the claimed treatment method would be useful, that is, “their elevated levels suggest kidney damage.”
Response: The examiner disagrees that the inventor was the first to recognize/discover that P21 levels signal kidney injury because it was known in 2010 that higher levels of P21 is indicated in kidney diseases and also levels of P21 is prognostic for survival from kidney disease (see PENA, at least the abstract and conclusion). 
Applicant argues that Anderberg focuses on TIMP2 and IGFBP7 as biomarkers for kidney injury and renal failure and does not suggest using P21 as an indicator of kidney or renal injury and as such does not suggest performing assay to determine the level of p21 in the patient.   Applicant further argues that Pena fails to cure the deficiency of Anderberg; that Pena relates to biomarkers for cancer treatment and that nothing in Pena suggests using p21 as claimed in the method which relates to kidney treatment. 
Response: The examiner agrees that Anderberg assays for levels of TIMP-2 and IGFBP7 as diagnostic tool for detecting and treating kidney injury and did not assay for p21 as a diagnostic tool for kidney injury, but TIMP-2 and IGFBP7 induces p21.   However, the rejection was made under 35 USC 103 and not under 35 USC 102.   Pena cures the deficiency of assaying for p21 in the determination of kidney injury because Pena teaches hat p21 levels are associated 
The method involves determining levels of p21.   However, there are other makers that are used to determine or identify patient population having kidney injury or kidney disease of at risk of having kidney disease or kidney injury.   The instant specification has not provided unexpected outcomes between using p21 levels and other methods to identify patient population having kidney disease or kidney injury or at risk of having kidney disease or kidney injury.   Applicant has not provided any factual showing that biomarkers other than p21 are not effective in the determination of kidney injury/disease/cancer.   
Applicant further argues that Vijayan is cumulative to Anderberg as it teaches TIMP-2 and IGFBP7 as biomarkers and does not cure the deficiencies noted above for Anderberg.
Response: The examiner agrees.   However, Vijayan teaches that TIMP-2 and IGFBP7 induces p21 and this teaching correlates TIMP-2 and IGFBP7 to p21.   Thus, the reliance of Vijayan brings out the nexus between TIMP-2 and IGFBP7 and p21.
Applicant argues that: 
“Forbes teaches methods for treatment of cellular senescense and does not relate to
kidney injury. Zager teaches treatment of kidney injury, but does not teach or suggest "(a) performing an assay to determine the level of p21 in the patient." lchim relates to 

Response: Forbes was relied upon for teaching that tissue senescence is a feature of certain types of kidney disease (instant claims 2 and 4); Zager was relied upon for teaching that iron sucrose complexes have been known for treating kidney injury and Zager was not relied upon for conducting assay to determine levels of p21 (for instant claims 10, 11 and 14); Ichim was relied upon for teaching that tetrahydrocurcumin, a circuminoid, is used to treat renal insufficiency (instant claim 12); and Anderson was relied upon for teaching that bardoxolone methyl has been known to be used for treating kidney disease (instant claim 13).     
Applicant concludes that:
---The present inventors showed that kidney injury results in an increased expression of P21 and that this can be used as a biomarker in the treatment of kidney injury. This was not expected because none of the prior art references show a link between kidney injury and P21 expression.---
Response: The examiner agrees that it is known in the prior art, as far back as 2010 (PENA) that increased levels or expression of p21 is biomarker indicating kidney injury.   There is thus nothing unexpected about the relationship between p21 and kidney injury.   
The amendment to claim 1 does not change the scope of the claim.   The rejection is maintained below as the arguments are not persuasive to overcome the rejection. 

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-14 remain rejected under 35 U.S.C. 103 as being unpatentable over ANDERBRG et al. (WO 2014113558 A1) in view of PENA et al. (“Biomarkers Predicting Outcome in Patients with Advanced Renal Cell Carcinoma: Results from Sorafenib Phase III Treatment Approaches in Renal Cancer Global Evaluation Trial,” in American Association for cancer Research, July 22, 2010) and VIJAYAN et al., (“Clinical Use of the URIN Biomaker [TIMP-2] X [IGFBP7] for acute Kidney Injury Risk Assessment,” in American Journal of Kidney disease 2016, Vol. 8, no. 1, 19-28), and further in view of Forbes et al, (US 20160228394) for teaching that tissues senescence occurs in certain types of kidney disease (claims 4-6), Zager et al. (US 20170112869 A1) for teaching that SnPP and iron sucrose have been known to be used in treating kidney disease (claims 10, 11, 14), Ichim et al. (US .   
Claim 1 is a method of treating patient population group that has been determined to be at risk for having suffered kidney injury or kidney disease.   For claim 4, the method involves determining the risk of progression of acute or chronic kidney disease and tissue senescence by determining/assaying urine or plasma levels of p21.   For claim 7, the method is directed to treating patient that has been determined to be at risk for future kidney injury by assaying for levels of p21 and albumin levels in the urine of patients. 
The common theme in these independent claim 1, 4 and 7, is the population of patients being treated, that is, those having been determined as having kidney injury or kidney disease or risk of having kidney injury or kidney disease.
The method involves determining levels of p21.   However, there are other makers that are used to determine or identify patient population having kidney injury or kidney disease of at risk of having kidney disease or kidney injury.   The instant specification has not provided unexpected outcomes between using p21 levels and other methods to identify patient population having kidney disease or kidney injury or at risk of having kidney disease or kidney injury.   For example, ANDERBRG discloses method of treating a patient having suffered kidney injury or at risk of further kidney injury by assaying for levels of TIMP-2 and IGFBP7 in urine in combination with one or more of measured serum creatinine  (see the whole document, abstract, paragraphs [0075], [0076], [0077], claims 1-21).   The method comprises administering renal replacement therapy (paragraphs [0087]), withdrawing delivery of compounds that are known to be damaging to the kidney, kidney transplantation, delaying or avoiding procedures that are  therapy (paragraph [0087]) which meet the limitation of at least organ protection of claims 1 and 3 and renal replacement therapy of claim 7.
Therefore, ANDERBERG teaches all the elements of claims 1, 3 and 7.   The difference between claims 1, 3 and 7 and ANDERBERG is that the ANDERBERG does not use p21 assay to identify the patient population.   However, it is known in the art that p21 levels have been associated with renal diseases (see the whole document of PENA).   Furthermore, it is known in the art that TIMP-2 and IGFBP7 induce p21 (see page 20 at the right column, line 5 of VIJAYAN).   Therefore, at the effective date of the invention, one having ordinary skill in the art would assay for p21 or TIMP-2 and IGFBP7 in urine to identify subjects having kidney disease or kidney injury or at risk of having kidney disease because either assay has been known to be used to identify subjects having kidney disease or kidney injury or at risk of having kidney disease.   There is no demonstration in the as filed specification that one assay is superior to the other in the identification of having kidney disease or kidney injury or at risk of having kidney disease. 
For claims 2 and 4, the claimed assay method reads on the assay of the biomarker in ANDERBERG since testing the urine for the biomarker involves contacting the urine, which is a body fluid with the reagent.   Further, it is known that tissue senescence is a feature of certain types of kidney disease (paragraph [0142] of Forbes) such that claims 4-6 are rendered prima facie obvious. 
For claims 10, 11 and 14, tin protoporphyrin (SnPP) and iron sucrose complexes have been known for treating kidney injury (see the whole document of Zager, paragraphs [0004], [0010], [0017], [0025], [0066], [0100], [0103], [0107], [0486]) such that it would have been 
For claim 12, it is known in the art that tetrahydrocurcumin, a circuminoid, is used to treat renal insufficiency (paragraphs [0124] and [0266] of Ichim) such that it would have been obvious to one of ordinary skill in the art to include known treatment of kidney injury in the treatment protocol of ANDERBERG to treat kidney injury. 
For claim 13, bardoxolone methyl has been known to be used for treating kidney disease (see the whole documents, paragraphs [0007], [0037], [0038], [0348], [0455]) such that it would have been obvious to one of ordinary skill in the art to include known treatment of kidney injury in the treatment protocol of ANDERBERG to treat kidney injury. 
Therefore, ANDERBERG in combination with PENA and VIJAYA and Forbes, and further in view of Zager (claims 10, 11, 14), Ichim (claim 12) and ANDERSON (claim 13) renders claims 1-7 and 10-14 prima facie obvious. 

New Rejection 
Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is amended to depend from claim 7.   Claim 7 is a method of treating patient that has been determined to have kidney injury by assaying for p21 levels.   
Claim 28 originally dependent from claim 27 that recites method of treating a patient suffering from kidney injury comprising administering an effective amount of human p21 to a patient suffering from kidney injury.   In this case, the patient is being treated with human p21 and claim 28 limited the human p21 to recombinant human p21.   
Based on the above, now making claim 28 to depend from claim 7 is confusing because claim 7 does not administer human p21 or any other p21.   Rather claim 7 is assaying for p21 to ascertain who has kidney injury and who would be treated by administration of any one of the agents listed.   Human p21 or p21 is not listed as one of the agents being administered.   It is thus unclear how recombinant human p21 is what is being assayed.   Recombinant human p21 is not generated in the patient.
Correction is respectfully requested.   Claim 28 may be canceled to overcome the rejection.
No claim is allowed.

Other matters: Claim 7 is an independent claim.   Claim 7: Claim 7 uses the abbreviations NRF2 and SGLT-2.   It is suggested that the meaning of the abbreviation be clearly 


The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613